per curiam:
El 7 de noviembre de 1997 la Directora de la Oficina de Inspección de Notarías nos remitió un informe sobre el estado de la notaría del Ledo. Edgardo Luis Rivera Rivera.(1) El 5 de diciembre siguiente, luego de examinar el referido informe, emitimos una resolución mediante la cual le concedimos al licenciado Rivera Rivera un término para que subsanara las deficiencias señaladas y, además, mos-trara causa por la cual no debíamos suspenderlo del ejer-cicio de la notaría. Con el beneficio de la comparecencia del *2licenciado Rivera Rivera procedemos a resolver según lo intimado.
HH
Desde su admisión al ejercicio de la notaría en 1989, el licenciado Rivera Rivera ha demostrado una reiterada y constante desatención a los deberes ministeriales de pre-sentar los índices notariales a tiempo, de presentar las no-tificaciones de poderes y de testamentos dentro de los tér-minos dispuestos por ley y ha entorpecido la labor de inspección que realiza la Oficina de Inspección de Notarías.
El 1ro de julio de 1992 el Director de dicha oficina nos informó, entre otras deficiencias, que el licenciado Rivera Rivera mantenía sin encuadernar los Protocolos correspon-dientes a 1990, 1991 y 1992, y que había omitido adherir y cancelar los correspondientes Sellos de Rentas Internas en varias escrituras. En esa ocasión limitamos nuestra san-ción a una amonestación, en vista de que las deficiencias señaladas fueron debidamente corregidas.
Mediante nuestra Resolución de 29 de septiembre de 1994, le impusimos al licenciado Rivera Rivera una san-ción de cien dólares ($100) por haber notificado tardía-mente el otorgamiento de cierta escritura de testamento abierto.
En 1995 y 1997, el Colegio de Abogados de Puerto Rico tuvo que solicitarnos la cancelación de la fianza notarial del licenciado Rivera Rivera por su falta de pago. En am-bas ocasiones fuimos laxos con él y, ante su cumplimiento posterior, nos limitamos a apercibirle de que el incumpli-miento futuro de su obligación conllevaría la suspensión automática del ejercicio de la notaría.
*3I — i h — i
La Directora de la Oficina de Inspección de Notarías nos informa en su Comunicación de 7 de noviembre de 1997, págs. 1-3, lo siguiente:
En vista de la naturaleza de las deficiencias halladas en los protocolos de los años 1993, 1994, 1995 y 1996 y atendidas las condiciones en que el Inspector halló el registro de declaracio-nes juradas, estimo prudente llamar la atención a esta Supe-rioridad para que el notario a la brevedad posible proceda a corregir estas serias deficiencias. (Véase informe de inspección de fecha 9 de julio de 1997) ....
1. Destaca en primer lugar, las gestiones previas desplega-das por esta oficina mediante comunicación directa de la sus-cribiente al notario de fecha 15 de abril de 1997 (Anejo 3) para que éste facilitara al Inspector el acceso a sus protocolos. Antes del 9 de julio de 1997 no le fue posible al Inspector, a pesar de las debidas notificaciones, lograr su objetivo. En su informe de fecha 1ro. de abril de 1997 ... describe que encontraba siempre la oficina cerrada.
En nuestra comunicación del 15 de abril al notario ... se le informó además que había desatendido el procedimiento in-coado al amparo del Artículo 44 y la Regla 47d del Reglamento Notarial de Puerto Rico, procedimiento éste que motivó la ex-pedición de la Resolución de fecha 16 abril de 1997 ... sobre la Escritura Núm. 8 del 23 de mayo de 1994 autorizada por el notario. Este procedimiento se inició allá para el 3 de enero de 1997, habiendo la parte solicitante demostrado su legítimo in-terés en obtener copia certificada de la aludida escritura.
En respuesta a la comunicación aludida recibida vía facsímil, con fecha 12 de mayo de 1997 ... la contestación del notario con respecto a su posición para facilitar la inspección, sugiriendo distintas fechas, asegurando que expedía la copia certificada de la escritura mencionada y que hacía envío de los índices nota-riales correspondientes a los meses de marzo, mayo y diciembre de 1996. Nunca se recibió en nuestra oficina el original de esta comunicación.
Como se desprende del informe del Inspector de Protocolos, Ledo. Gerónimo Lluberas Kells, para el 9 de julio de 1997, a pesar de haber indagado con anticipación para asegurarse que el notario estuviera listo para inspección, el resultado de la inspección denotó una total indiferencia por parte del notario *4con respecto al estado de sus protocolos y del registro de testimonios.
Aparte de las deficiencias de sellos notariales en los instru-mentos públicos de los protocolos concernidos, suma que monta a $407.00 de rentas internas, $5.00 impuesto notarial y $4,864.00 en sellos de Asistencia Legal, se observa que las Es-crituras Núm. 1 y Núm. 3 del Protocolo del año 1994, sobre Testamento Abierto, tuvieron que ser revocadas mediante la Núm. 6 y la Núm. 7 en vista de que el notario originalmente utilizó en ambas sólo dos testigos, en contravención a lo dis-puesto en el Artículo 644 del Código Civil.
Por otra parte, preocupa altamente el hecho de que examina-dos los índices mensuales presentados para el corriente año, surge que desde el asiento 1,889 de fecha 23 de marzo de 1995 hasta el número 3,561, según el índice de 30 de mayo de 1997, ninguna de estas declaraciones han sido entradas al Registro de Testimonios y tampoco, obviamente, ha cancelado los sellos de Asistencia Legal.
2. Con respecto a la expedición de la copia certificada, corro-boré con el representante legal de la parte solicitante, Ledo. Arturo Luciano Delgado, si en efecto había recibido la copia certificada tal y como alega el notario en su comunicación de fecha 12 de mayo de 1997 ... y en atención a nuestro requeri-miento nos envió carta de fecha 31 de octubre de 1997 ... ase-gurándonos que ni él ni su cliente han recibido la copia certifi-cada a pesar de haber medi[ad]o la correspondiente Resolución de esta Oficina.
Tampoco ha presentado los índices notariales correspondien-tes a los meses de marzo, mayo y diciembre de 1996.
1 — I HH HH
 Respecto a la cancelación de sellos en las escritu-ras, el Art. 10 de la Ley Notarial de Puerto Rico establece, en lo pertinente, que “[s]erá deber de todo notario adherir y cancelar en cada escritura original que otorgare y en las copias certificadas que de ella se expidieren los correspon-dientes sellos de Rentas Internas y un sello que el Colegio de Abogados de Puerto Rico adoptará y expedirá por valor de un dólar”. 4 L.P.R.A. sec. 2021. Según hemos resuelto anteriormente, el incumplimiento de este deber conlleva la suspensión del ejercicio de la profesión. Véanse, e.g.: In re *5Casasnovas Luiggi, 142 D.P.R. 218 (1997); In re Colón Muñoz, 131 D.P.R. 121, 154-155 (1992); In re Flores Torres, 125 D.P.R. 159 (1990).
El Art. 59 de la Ley Notarial de Puerto Rico le ordena al notario llevar “un Registro de Testimonios en notas concisas fechadas, numeradas, selladas y suscritas por ellos haciendo constar el nombre de los otorgantes y una relación sucinta del acto autenticado”. 4 L.P.R.A. see. 2094. La Regla 72 del Reglamento Notarial de Puerto Rico, por su parte, le ordena al notario cancelar “en el Registro de Testimonios la estampilla de la Sociedad para Asistencia Legal con relación a cada testimonio autorizado, ex-cepto aquellos casos exentos por ley”. 4 L.P.R.A. Ap. XXIV. Las omisiones en que incurrió el licenciado Rivera Rivera violan abiertamente estas disposiciones.
La Directora de la Oficina de Inspección de Notarías nos informa, además, que el licenciado Rivera Rivera ha desatendido varios requerimientos para que expida una copia certificada de la Escritura Núm. 8 autorizada ante él el 23 de mayo de 1994. El último requerimiento a estos efectos lo hizo la Directora mediante una resolución emitida el 16 de abril de 1997, en virtud de lo dispuesto en el Art. 44 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2066. Según resolvimos en In re Miranda Morales, 143 D.P.R. 45, 49 (1997), “[e]l incumplimiento con el deber ministerial de expedir copias certificadas a partes con legítimo interés, expone al notario a ser sancionado disciplinariamente”. En su comparecencia, el licenciado Rivera Rivera asevera que expidió la copia en cuestión el 12 de mayo de 1997. No obstante, la Directora ha incluido en su informe una carta de 31 de octubre de 1997, en la cual la parte con legítimo interés, el Ledo. Arturo Luciano Delgado, en representación de la Sra. María M. Sáez Rivera, informa que, para la fecha indicada, ni él ni su dienta habían recibido la copia solicitada.
*6IV
En su comparecencia, el licenciado Rivera Rivera ase-vera que ha corregido todas las deficiencias señaladas. El haber subsanado estos defectos, aunque constituye un ate-nuante, no nos persuade a dejar de imponer la sanción disciplinaria correspondiente. Véanse: In re Colón Muñoz, supra, pág. 155; In re Flores Torres, supra, pág. 163.
Consecuentemente, por todo lo anterior, procede que de-cretemos la suspensión indefinida de la práctica de la no-taría en Puerto Rico del Ledo. Edgardo L. Rivera Rivera. Se le ordena al Alguacil de este Tribunal que incaute inme-diatamente la obra notarial del licenciado Rivera Rivera y se la entregue a la Directora de la Oficina de Inspección de Notarías para el examen e informe correspondientes al Tribunal.

Se dictará sentencia de conformidad.


 Colegiado Núm. 10,264. Singularmente, existen otros dos (2) abogados en Puerto Rico con el mismo nombre.